106 F.3d 411
79 A.F.T.R.2d 97-749
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.William C. VOSBURGH, Plaintiff-Appellant,v.INTERNAL REVENUE SERVICE, Defendant-Appellee.
No. 94-35715.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 6, 1997.*Decided Jan. 21, 1997.

1
Before:  PREGERSON, THOMAS, Circuit Judges and REED** District Judge.


2
ORDER***


3
We affirm for reasons set forth in the district court's opinion filed on July 5, 1994.



*
 The panel unanimously found this case suitable for decision without oral argument.  Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 Honorable Edward C. Reed, Jr., Senior U.S. District Judge for Nevada, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3